Citation Nr: 1605484	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for other specified trauma and stressor related disorder (previously diagnosed as post traumatic stress disorder with major depression).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This issue was previously remanded by the Board in May 2015 for further development. The Board finds that the AOJ has complied with the May 2015 Board instructions.


FINDING OF FACT

The Veteran's service-connected other specified trauma and stressor related disorder has been manifested by memory interference, outburst of anger, irritability, depression, anxiety, impaired concentration, and sleep impairment without occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood throughout the entire claims period.


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent for other specified trauma and stressor related disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in September 2010. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for a PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, correspondence, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in July 2015 and March 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for other specified trauma and stressor related disorder (DC 9411)

The Veteran's service-connected other specified trauma and stressor related disorder disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2015). In an August 2015 decision, the Veteran was rated as 50 percent disabling for his other specified trauma and stressor related disorder, effective August 6, 2010. The veteran avers that his other specified trauma and stressor related disorder's initial rating should be rated in excess of 50 percent disabling.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A March 2011 VA examination reflects that the Veteran with mildly impaired memory, panic attacks occurring 2 to 3 times a month, sleep impairment, feeling of detachment, outburst of anger and irritability, hypervigilance, and an exaggerated response. The examiner found the Veteran's symptoms to be transient or mild with decrease work efficiency ability to perform occupational task only during periods of significant stress. The examiner noted that the Veteran's symptoms resulting in a GAF score of 55.

Additionally, the March 2011 VA examination reflects the Veteran with having a good relationship with his kids and married to the same woman since 1971. The examination notes the Veteran's statement of not being a socializer and not having friends. The examination report reflects the Veteran being employed at the time for 32 years as an advisory planner in finance and inventory for IBM. The examination report further notes that the Veteran had lost no time from work due to his PTSD; in fact, the Veteran is noted as having no problems with work due to his service connected psychiatric disability.

The Veteran was afforded another VA examination in July 2015. The examination reflects the Veteran with anxiety and sleep impairment. The examination report notes the Veteran's statements of having panic attacks, melancholy mood, anxiety, irritability/anger, hypervigilance, and impaired memory. Upon examination, the examiner found the Veteran to have a GAF score of 67. The examiner based his GAF score findings on his examination of the Veteran, review of the claims folder, to include the Veteran private treatment records, and the Veteran's occupational history. 

The July 2015 examiner further noted the veteran's private medical record which reflects him with a GAF score of 37. In discussing the Veteran's private GAF score, the examiner explained that a GAF score of 37 is suggestive of someone who has difficulty with reality testing or difficulty communicating with other people and has major impairments in most areas of life. The examiner explained that based on clinical examination, the Veteran not only does not reflect such impairment, but there is no evidence other than his private physician's conclusions, that he ever experienced such impairment in the past. 

Lastly, the July 2015 examiner noted the Veteran's private physician's conclusion of him being permanently disabled due to his mental condition. The examiner explained that based on the Veteran's own statement of working for over 30 years at the same place of employment, there appears to be no evidence of severe or even moderate problems in an occupational setting.

The claims folder consists of private treatment records. In a November 2015 private letter, the Veteran's private physician notes the Veteran with feeling he is on borrowed time, problems trusting others, sleep impairment, memory impairment, anger, impaired concentration, and hyperirritability. Lastly the private physician concluded that the Veteran is permanently disabled.

An August 2015 private letter reflects that the private physician opined that the Veteran's PTSD symptoms are moderate to severe.

An April 2013 private letter notes the Veteran with panic attacks, irritability, impaired focus, and the feeling of living on borrowed time. The private physician provided the Veteran with a GAF score of 37, and opined that the Veteran is permanently disabled due to his PTSD.

An April 2011 private letter notes the Veteran with symptoms that interfere with all areas of his life. The letter further notes the Veteran with panic attacks, anger, and feeling melancholy. The letter again also provides a GAF score of 37 and an opinion that the Veteran is permanently disabled.

In a September 2010 private letter, the Veteran's private physician notes the Veteran with hypervigilance, impaired memory, impaired concentration, exaggerated startle response, outburst of anger, and an inability to learn new task. The private letter concluded with an opinion that the Veteran is totally and permanently disabled due to his PTSD symptoms.

The Board finds than an initial rating in excess of 50 percent disabling is not warranted. While the evidence reflects that the Veteran experiences symptoms such as hypervigilance, outburst of anger, memory impairment, impaired concentration, sleep impairment, and panic attacks, the evidence does not reflect that the symptoms were of such severity to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. In fact, the record reflects that the Veteran has maintained a good relationship with his children and grandchildren, and has been married to the same woman for over four decades. Additionally, the Veteran was employed for over 30 years without any problems due to his service connected PTSD with major depression. Additionally, the claims folder reflects that the Veteran has not missed any work due to his service connected psychiatric disability symptoms. While the Veteran's private physician has provided a GAF score of 37, the claims folder as a whole is more probative as to the Veteran's occupational and social impairment due to his other specified trauma and stressor related disorder. 

A rating of 70 percent disabling is not warranted as the claims folder does not reflect the Veteran with suicidal or homicidal ideations, near-continuous panic attacks, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships causing an occupational and social impairment, with deficiencies in most areas.

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment.

While the rating should not bear solely on an examiner's assessment of the level of disability at the moment of the examination, and instead on the occupational and social impairment. Based upon the evidence in this case, the Veteran's other specified trauma and stressor related disorder has not manifested to such a severity as to cause more than an occupational and social impairment with reduced reliability and productivity. As such, an initial rating in excess of 50 percent disabling is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's other specified trauma and stressor related disorder are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's other specified trauma and stressor related disorder symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his other specified trauma and stressor related disorder. Rather, as discussed above, the claims folder reflects that the Veteran maintained employment for over 30 years without his service connected psychiatric disability symptoms causing a problem. In fact, the Veteran has recently become unemployed as of July 2015 due to his previous employer's need to streamline operations. (See July 2015 VA medical examination). 

While the Veteran is currently unemployed, the claims folder does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability. Based on the above, to include the Veteran's lay statements, the Board finds that TDIU is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected other specified trauma and stressor related disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


